Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method for locating an intracranial electrode in a brain of a subject, wherein the intracranial electrode has at least one electrode contact, the method comprising: acquiring a pre-electrode-implantation image of the subject's brain; acquiring a post-electrode-implantation image of the subject's brain; co-registering the pre-electrode-implantation image and the post-electrode-implantation image; extracting the electrode contact from the post-electrode-implantation image; acquiring a corresponding location of the electrode contact in space of the pre-electrode-implantation image; co-registering the pre-electrode-implantation image and a universal brain atlas; defining subregions in space of the pre-electrode-implantation image; and mapping the electrode contact and a corresponding subregion of the subregions in which the electrode contact is located..”
 	Examiner has found prior art in the same field of endeavor in La Voilette et al. (US 2012/0271151 A1) and Roothans et al. (US 2016/0144194 A1). 
	La Voilette teaches a method of determining locations of implanted electrodes with medical images, where MR and CT images of a brain are acquired and registered together to produce electrode models which are mapped to a brain model (see abstract, fig. 1 and par. 0025-0027). 
	Roothans teaches a method of determining effective electrodes for electrical stimulation where scans of a patient’s brain are warped to a brain atlas to determine location of leads respective to the atlas (see abstract, par. 0150 and fig. 8). 
	The prior art even in combination does not disclose “extracting the electrode contact from the post-electrode-implantation image; acquiring a corresponding location of the electrode contact in space of the pre-electrode-implantation image; co-registering the pre-electrode-implantation image and a universal brain atlas; defining subregions in space of the pre-electrode-implantation image; and mapping the electrode contact and a corresponding subregion of the subregions in which the electrode contact is located.” 
Furthermore, claims 1-15 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648